Name: Commission Regulation (EEC) No 2659/81 of 11 September 1981 re-establishing the levying of customs duties on bars and rods of iron or steel, falling within subheadings 73.10 B, C, D I b) and D II and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 / 16 Official Journal of the European Communities 15. &gt;9 : 81 COMMISSION REGULATION (EEC) No 2659/81 of 11 September 1981 re-establishing the levying of customs duties on bars and rods of iron or steel, falling within subheadings 73.10 B, C, D I b) and D II and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply the levying of customs duties on imports of the products in question ; Whereas, in the case of bars and rods of iron or steel falling within subheadings 73.10 B, C, D I b) and D II and according to the calculation carried out in confor ­ mity with the provisions of that Article 12, the refer ­ ence base was fixed at 924 000 ECU ; whereas, on 26 August 1981 , imports of these products into the Community originating in Romania reached that refer ­ ence base ; whereas continuance of the preference scheme causes economic difficulties in a region of the Community ; whereas Germany has requested that the levying of customs duties be re-established ; whereas, at the end of the period of 10 days commencing as provided for in paragraph 2 of the abovementioned Article 12, that Member State has confirmed its request ; whereas customs duties in respect of the products in question must therefore be re-established against Romania, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ^), and in particular Article 12 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments ^), Whereas, in pursuance of Article 1 of Regulation (EEC) No 3322/80, duties on the products listed in Annex B originating in each of the countries or territo ­ ries listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 1 2 ; Whereas, as provided for in Article 12, where the increase of preferential imports of those products, originating in one or more beneficiary countries, causes economic difficulties in region of the Commu ­ nity, the Commission may, acting on its own initia ­ tive, or at the request of a Member State, re-establish HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80, shall be re-established on imports into the Community of the following products origi ­ nating in Romania : CCT heading Description No 73.10 Bars and rods (including wire rod), of iron or steel , hot-rolled, forged, extruded, cold-formed or cold-finished (including precision-made) ; hollow mining drill steel : B. Not further worked than forged C. Not further worked than cold-formed or cold-finished D. Clad or surface-worked (for example, polished, coated) : I. Not further worked than clad : b) Cold-formed or cold-finished II . Other ( i ) OJ No L 354, 29 . 12. 1980, p. 114. (2) OJ No L 345, 20. 12. 1980, p. 1 . 15. 9. 81 Official Journal of the European Communities No L 261 / 17 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1981 . For the Commission Karl-Heinz NARJES Member of the Commission